Notice of Allowance
This is a reissue application of U.S. Patent No. 9,760,028 (“the ‘028 patent”). This application was filed 9/11/2019 and therefore the statutory provisions of the America Invents Act (“AIA ”) govern this proceeding; all references to 35 U.S.C. 251 and 37 CFR 1.172, 1.175, and 3.73 are to the current provisions. In light of the effective filing date of the ‘028 patent, the pre-AIA  first to invent provisions govern prior art. Following a notice of allowance, a request for continued examination under 37 CFR 1.114 was filed. Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, prosecution in this application has been reopened pursuant to 37 CFR 1.114. Applicant's submission filed on 3/4/2022 has been entered. During the course of prosecution, the specification is amended, claims 1-7 are canceled, patent claims 8 and 14 are amended, and new claims 18-27 are added. Claims 8-27 are pending. On 2/23/2022 applicant additionally filed a petition to expunge materials under 37 CFR 1.59.

Claim Construction 112(f)
This section is modified from the prior action as to the corresponding structure findings.
The MPEP explains when a claim term is deemed to invoke 35 U.S.C. 112(f). See MPEP 2181-2183; Williamson v. Citrix Online, LLC, 792 F.3d 1339, 1348 (Fed. Cir. 2015) (en banc).  As noted in MPEP 2181, a three prong test is used to determine the scope of a means-plus-function limitation in a claim:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function
(B) 	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., 
(C) 	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function.

Here, the following limitations require further consideration: 
Claim 18: an alignment sensing system for detecting the first and second chuck position marks
The limitation does not use the words “means for” but it instead uses the word “system.”  “System” does not necessarily imply any particular type of structure, therefore it is deemed to be a generic placeholder for the word means. MPEP 2181 I.A. also lists “system” as a typical nonce term. The term is further modified by functional language, as it is “alignment sensing” and “for detecting the first and second chuck position marks.” The term is not in any way further modified by any structure. The three-prong test is met and 112(f) is invoked. 
In light of the finding that the term invokes 112(f), the limitation is construed to cover the corresponding structure described in the specification and equivalents thereof. An alignment sensing system 17 is described in many parts of the specification as comprising two alignment sensors 61,62, see e.g. Fig. 2; col. 12 lines 49-52. Furthermore, in other parts of the specification it is said that the alignment sensing system may comprise at least one alignment sensor or one or more alignment sensors. Col. 2 lines 4-10, 16-26. In either case, these sensors are shown in more detail in Fig. 4, starting at col. 10 line 65. Accordingly, the corresponding structure is deemed to be at least one alignment sensor having details shown in Fig. 4, and equivalents.

Claim 19: a beam measurement unit . . . configured to detect the charged particle beams to determine positions of the charged particle beams relative to the chuck.

In light of the finding that the term invokes 112(f), the limitation is construed to cover the corresponding structure described in the specification and equivalents thereof. The corresponding structure is beam measurement sensor 20 shown in Fig. 1 and in more detail in Figs. 6A and 7.
These findings extend to dependent claims 20-22, but not to claims 23-27. In the latter group structure is claimed for the beam measurement unit. 

Note there are many other “systems” in the claims, and even alignment sensing systems in other claims. The other systems have sufficient claimed structure for performing their associated function and therefore do not invoke 112(f). Per Office policy, claim terms that do not use the word “means” and do not invoke 112(f) need not be discussed further.

Allowable Subject Matter
Claims 8-27 are allowed. 
Regarding claims 8 and 18, there is not taught or disclosed in the prior art a target processing system for processing a target on a chuck, comprising inter alia: wherein said target processing system is configured to initialize said interferometers by:

Regarding claims 14 and 19, there is not taught or disclosed in the prior art a target processing system for processing a target on a chuck comprising inter alia: a projection system arranged to project a plurality of charged particle beams onto the target to form a beam grid on the target; 
a level sensing system comprising a plurality of level sensors having a fixed spatial relation to the final projection system; 
a reference surface provided on a surface of said chuck, said level sensing system arranged for measuring at least one value relating to distance and/or orientation of the reference surface with respect to said level sensors.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Response to Arguments
Applicant’s response did not contain any argument. The claims remain allowable for substantially the same reasons as given previously. Claims 8, 14, and 18 were amended in ways that did not affect the reasons for allowance. New claim 19 is substantially the same as claim 14 as far as the limitations important to patentability are concerned.
The Information Disclosure Statements filed 2/23/2022 are considered as attached, and account for the decision dismissing applicant’s petition to expunge filed under 37 CFR 1.59.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to James Menefee whose telephone number is (571)272-1944.  The examiner can normally be reached on M-F 7-4.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Hetul Patel, can be reached on (571) 272-4184.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  For more information about the PAIR system, see https://efs.uspto.gov/efile/portal/home
/JAMES A MENEFEE/Reexamination Specialist, Art Unit 3992                                                                                                                                                                                                        
Conferees: 

/LINH M NGUYEN/						/HBP/Primary Examiner, Art Unit 3992